PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV



   Examiner’s Detailed Office Action   
1.	Claims 1-20 are allowed.	
  			           REASONS FOR ALLOWANCE
2.	The following is an Examiner’s statement for reasons for allowance: 

3.	Claims 1-20  are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claim(s).

4.	The limitations recited in independent claims 1, 11 and 17“…wherein the final task component is configured to calculate the predicted customer value;
predicting, via a unified model, using particular input data pertaining to a particular customer, each of the plurality of component variables for predicted customer value and also separately predict a total customer value for that customer; and
assessing, via the created unified model, a risk for an electronic payment transaction requested by the particular customer based on the predicted plurality of component variables or the predicted total customer value.”
Wangperawong).
teach churn prediction using deep convolutional neural networks and autoencoders.  However there is no prior art to cover the claim limitations recited above.
6.	When taken in context the claim(s) as a whole was/were not uncovered in the prior art

i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

7.	Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably accompany the 

issue fee. Such submissions should be clearly labeled “Comments regarding Statement of 

Reasons for Allowance.”


Correspondence Information
8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122